Opinion issued June 12, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00607-CV
____________

IN RE BRAND SCAFFOLD SERVICES, INC. AND BRAND SCAFFOLD
BUILDERS, INC., Relators



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	On June 11, 2002, relators, Brand Scaffold Services, Inc. and Brand Scaffold
Builders, Inc., filed a petition for writ of mandamus complaining that on June 3, 2002,
Judge Ray, (1) in open court, denied their motion to stay trial proceedings and scheduled
the underlying case for trial on June 13, 2002.  The mandamus record does not
contain a copy of Judge Ray's ruling. 
	We deny the motion for emergency stay and the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Nuchia and Radack.
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Elizabeth Ray, judge of the 165th District Court of Harris
County, Texas.  The underlying lawsuit is Joe A. Gonzalez vs. Brand Scaffold
Services, Inc. and Brans Scaffold Builders, Inc., trial court cause no. 2000-11182.